DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4, 7-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Buller (US 2012/0118348) in view of Robert (US 2010/0027796).
Regarding claim 1, Buller solar cell module comprising:
a first terminal (+) and a second terminal (-) (see figs. 1-5 and 7-9);
a plurality of solar cells  (see square-like shape in modules 110 in figs. 1-2 or 310 in figs. 3-5 and 7-9) connected to the terminals and inherently generate voltage between the terminals (e.g. solar cell is a device that generates electricity and therefore generates voltage);
a switch (140, see figs. 1-3, 5 and 7-8, 446-448 in figs. 4 and 9) between the terminals (+ and -), and electrically connecting or disconnecting the terminals (e.g. close or open) when a valid control signal is present (see [0016], [0024] and [0035]). 
Buller teaches using signal to open or close the switch ([0016], [0024] and [0035]), therefore the switch of Buller is designed to retain a switching state as long as the valid control signal is present and, in the absence of the control signal, automatically connects or disconnects the first terminal and/or second terminal. Buller teaches the solar cell module together with the 
Buller does not explicitly teaches the valid control signal is present in the form of an encrypted signal and the switch is designed to decrypt the encrypted signal such that the solar cells and the switch form integral component of the solar cell module for providing an efficient theft protection.
Robert teaches adding encrypted message to the switching function would make decryption for a hacker more difficult, difficult to intercept or identify (see [0039]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module of modified Buller by using encrypted valid signal (or message) as taught by Robert, or the valid signal is present in the form of an encrypted signal, because Robert teaches such encrypted signal would make decryption for a hacker more difficult, difficult to intercept or identify. In addition, it would have been obvious to one skilled in the art to design (or program) the switch to decrypt the encrypted signal, because Buller explicitly suggests the switch is programmed to respond to the valid signal. In such modification, the solar cells and the switch of modified Buller form integral component of the solar cell module for providing an efficient theft protection as the encryption would make decryption for a hacker more difficult, difficult to intercept or identify.
Modified Buller et al. discloses all the structural limitations of the claimed solar cell module, wherein Buller et al. disclose the switch between the terminals is open during the normal operation ([0017]) and the switch is close to have the terminals shorted in an idle system, 
Modified Buller does not explicitly state word-by-word of the operation of the switch such that a continuous transmission of the valid control signal is needed for activation of the solar cell module. 
However, it would have been obvious to one skilled in the art at the time of the invention was made to have operated the switch such that a continuous transmission of the valid signal is needed for activation of the solar cell module, because Buller teaches the solar cell module requires the valid signal (e.g. the signal for open the switch) for normal operation and the continuous monitoring the voltage and/or current includes sending out the valid signal. Furthermore, such modification would involve nothing more than an intended use/operation of the switch and the recitation directing toward the intended use of the solar cell module does not differentiate the solar cell module claims from prior art. See MPEP 2114 and 2115.
Regarding claim 2, modified Buller discloses a solar cell module as in claim 1 above, wherein Buller shows the first terminal and the second terminal are wires (see figs. 1-5 and 7-9), or the terminals are plugless.
Regarding claim 4, modified Buller discloses a solar cell module as in claim 1 above, wherein Buller teaches using a detector (250 in figs. 2-3 and 5-8, or 456-458 in figs. 4 and 9) to send out the valid signal to open and close the switch according to a predetermined voltage (see [0018], [0024-0025], [0028]), wherein the detector is wired to the solar cell module (see figs. 2-5 
Regarding claim 7, modified Buller discloses a solar cell module as in claim 1 above, wherein Buller teaches the valid control signal (e.g. to open and close the switch) is specifically for the solar cell module (see figs. 1-2) or for a plurality of solar cell modules (or rows of 310 in figs. 3-5 and 7-9) so that one or more solar cell modules selectively activated by transmitting the valid control signal (see figs. 1-5 and 7-9).
Regarding claim 8, modified Buller discloses a solar cell module as in claim 1 above, wherein Buller teaches the switch (140 or 446-448) can be connected to a control device (246 in fig. 2, [0024]; 562 in fig. 5, [0035-0037]; 764 or user 768 in fig. 7, [0041-0042], 986  in fig. 9, [0046-0048]) by means of a photovoltaic cable or by wireless (see figs. 2, 5, 7 and 9, [0024], [0035-0037], [0041-0042] [0046-0048]), wherein the control device provides the valid control signal (e.g. all of the signals from the controller are accepted by the switch, or no dummy signal).
Regarding claim 9, modified Buller discloses a solar cell module as in claim 1 above, wherein Buller teaches using wireless network (560 in fig. 5, 760 in fig. 7, [0035-0037] and [0041-0042]) to control the switch (140), therefore, the switch (140) has a network interface (e.g. wireless communicator) to a wireless network and the network interface is designed to receive the valid control signal via the wireless network.
Regarding claim 11, modified Buller discloses a solar cell module as in claim 1 above, wherein Buller teaches using signal to open or close the switch ([0016], [0024] and [0035]), therefore the switch is designed to also retain a switching state in the absence of the valid control signal so that a single transmission of the valid control signal is sufficient to permanently open the switch between the first terminal and the second terminal.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over modified Buller (US 2012/0118348) as applied to claim 4 above, and further in view of Gilmore (US 2010/0132758).
Regarding claim 5, modified Buller discloses a solar cell module as in claim 4 above, wherein Buller discloses the switch is operated from an internal program (see [0016], [0024]). 
Modified Buller does not explicitly disclose the valid control signal is coded in the form of a predetermined pulse sequence.
Gilmore teaches a valid signal to open and close a switch is coded in the form of a predetermined pulse sequence (see fig. 4A) to modulate the current between the terminals to prevent potential damage to the load voltages of the PV array (see [0008], [0028]).
It would have been obvious to one skilled in the art at the time the invention was made to have coded the valid control signal to control the switch of Buller in a form of predetermined pulse sequence as taught by Gilmore, because Gilmore teaches such pulse sequence would modulate the current between the terminals to prevent potential damage to the load voltages of the solar cell module (or the PV array).
Claims 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over modified Buller (US 2012/0118348) as applied to claim 1 above, and further in view of Riermeier et al. (US Patent 5,268,038).

Modified Buller does not explicitly disclose the terminals are designed to electrically connect to and fix at least one connecting cable by inserting it, and have a push-in clamp connection which allows a connecting cable to be pushed in in one direction and blocks it in an opposing direction.
Riermeier et al. teach a terminal (5, see fig. 4) is designed to have a push-in clamp connection (see socket of terminal 5) which allows a connecting cable (21) to be pushed in one direction and blocks the cable in opposing direction as the connecting cable (21) is connected to and fixed to the terminal by being inserted in the terminal (see fig. 4). Riermeier et al. teaches such terminals are simple to manufacture and also guarantee a simple, fast and reliable interconnection (see col. 1, lines 34-37).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell module of modified Buller by using the first and second terminals having the design as taught by Riermeier et al., because Riermeier et al. teaches such terminals are simple to manufacture and also guarantee a simple, fast and reliable interconnection.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over modified Buller (US 2012/0118348) as applied to claim 1 above, and further in view of Arai (US 2010/0258157).
Regarding claim 17, modified Buller discloses a solar cell module as in claim 1 above, wherein Buller discloses using connection lines to connect multiple solar cell modules with each other (see rows of solar modules 210 connected to each other via connection lines shown in figs. 3-5 and 7-9).

Arai teaches a connection socket (or a connector as seen in figs. 5-8) with one or more components (see male side plug 41 and female side plug 44, figs. 1-10, also see figs. 11-12) attached on the rear side (e.g. rear surface) of the solar cell module (e.g. solar panel, see fig. 10, [0007]) and being configured for providing latching contacts (by mating parts and retainer mechanism, see figs. 1-12) for connection lines to connect multiple solar cell modules (or panels) with each other (see fig. 10).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module of Buller by incorporating a connection socket (or connector) with one or more components for connection lines to connect multiple solar cell modules as taught by Arai, because Arai teaches such connection socket (or connector) is easily and reliably assembled, highly versatile as a connector component for wiring and processes excellent watertightness performance (see [0013]). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over modified Buller (US 2012/0118348) as applied to claim 18 above, and further in view of Gilmore (US 2010/0132758).
Regarding claim 19, modified Buller discloses a solar cell module as in claim 18 above, wherein Buller discloses the switch is operated from an internal program (see [0016], [0024]). 
Modified Buller does not explicitly disclose the valid control signal has a predetermined voltage characteristic which is differs from zero or is coded in the form of a predetermined pulse sequence.

It would have been obvious to one skilled in the art at the time the invention was made to have coded the valid control signal to control the switch of Buller in a form of predetermined pulse sequence or has a predetermined voltage characteristic which differs from zero as taught by Gilmore, because Gilmore teaches such pulse sequence or voltage characteristic would modulate the current between the terminals to prevent potential damage to the load voltages of the solar cell module (or the PV array).
Response to Arguments
Applicant's arguments filed 1/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that cited references do not teach the limitation “for activation of the solar cell module a continuous transmission of the valid control signal is needed. The examiner replies that even though Buller does not explicitly state word-by-word of the operation of the switch such that a continuous transmission of the valid control signal is needed for activation of the solar cell module.  However, it would have been obvious to one skilled in the art at the time of the invention was made to have operated the switch such that a continuous transmission of the valid signal is needed for activation of the solar cell module, because Buller teaches the solar cell module requires the valid signal (e.g. the signal for open the switch) for normal operation and the continuous monitoring the voltage and/or current includes sending out the valid signal. Furthermore, such modification would involve nothing more than an intended use/operation of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726